Citation Nr: 0216596	
Decision Date: 11/19/02    Archive Date: 11/26/02

DOCKET NO.  02-03 883	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan




THE ISSUE

Adjustment of income for pension purposes based on medical 
expenses paid for the 12-month annualization period from 
January 1, 2001, to December 31, 2001. 




ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran had active military service from March 1952 to 
March 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 2001 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.

The Board initially notes that the issue of whether the 
amount of the veteran's improved disability pension benefits 
for the 12-month annualization period from January 1, 2000, 
to December 31, 2000, was properly reduced on account of the 
veteran's countable income for that period was developed for 
appellate review, but was rendered moot by a February 2002 
decision by the RO.  In that decision, the RO agreed to 
deduct additional medical expenses totaling $17,322.15 from 
the veteran's countable income for the year 2000, thereby 
restoring to the veteran the full amount of his pension 
benefits for that year.

The Board also notes that the RO, in an April 2001 
correspondence, informed the veteran that his VA pension 
benefits were to be discontinued effective January 1, 2001, 
and that this action had caused an overpayment of VA benefits 
to the veteran.  The correspondence informed the veteran that 
he would be notified in the future of the amount of the 
overpayment.  While the veteran has disputed that he is 
responsible for any overpayment on account of the cessation 
of his pension benefits for 2001, there is no indication that 
the RO has either calculated or informed the veteran of the 
amount of any overpayment, or, alternatively, that the RO has 
informed the veteran that he is not responsible for any such 
overpayment.  This matter is therefore referred to the RO for 
appropriate action.


REMAND

The veteran contends that he is entitled to restoration of at 
least a portion of his improved pension benefits for the 
period from January 1, 2001, to December 31, 2001, based on 
unreimbursed medical expenses paid by his household for that 
period.

The record reflects that entitlement to non-service-connected 
pension benefits was granted in April 1999.  In April 2000, 
the veteran reported that his spouse began receiving benefits 
from the Social Security Administration, effective March 
2000.

In April 2001, the RO informed the veteran that effective 
January 1, 2001, his pension benefits would be discontinued, 
as his total countable income for that year was in excess of 
the maximum annual rate of pension for a veteran with one 
dependent.  The veteran disagreed with this determination and 
was issued a statement of the case in February 2002.

Thereafter, the veteran submitted a VA Form 21-8416, Medical 
Expense Report, dated in March 2002, in which he declared his 
medical expenses for the year 2001.  In April 2002, he 
submitted statements from a dentist containing an itemized 
list of medical expenses incurred by the veteran and his 
spouse which had been paid by the veteran's household; the 
itemized list covered, inter alia, the period from January 1, 
2001, to December 31, 2001.  The veteran also submitted an 
itemized list of prescription medications paid for by the 
veteran's household in 2001.

As indicated above, additional and pertinent evidence was 
added to the record following the February 2002 statement of 
the case and prior to certification of the instant appeal to 
the Board.  The veteran has not been issued a supplemental 
statement of the case addressing this evidence.  See 
38 C.F.R. § 19.31; see also 38 C.F.R. § 3.660.  A remand of 
the case is therefore required.

Accordingly, this case is remanded to the RO for the 
following actions:

1.  The RO should undertake any 
action required to comply with the 
notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) and 
the August 29, 2001, implementing 
regulations, see 66 Fed. Reg. 45,620 
(Aug. 29, 2001).  Then, the RO 
should re-adjudicate the issue of 
adjustment of income for pension 
purposes based on medical expenses 
paid for the 12-month annualization 
period from January 1, 2001, to 
December 31, 2001.

2.  If the benefit sought on appeal 
is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case 
and provide the veteran with an 
appropriate opportunity to respond.  
The supplemental statement of the 
case should address all evidence 
received since issuance of the last 
statement of the case for the issue 
remaining on appeal.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this remand, the Board does not intimate any opinion as to 
any ultimate outcome warranted.  The veteran is free to 
submit any additional evidence he desires to have considered 
in connection with his current appeal.  No action is required 
of the veteran unless he is otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).

